                                                                                    Case 2:18-cv-01116-GMN-GWF Document 44 Filed 01/18/19 Page 1 of 2



                                                                                     1 Robert Kern, Esq.

                                                                                     2 Nevada Bar Number 10104
                                                                                       KERN LAW, Ltd.
                                                                                     3 601 S. 6th Street
                                                                                       Las Vegas, NV 89101
                                                                                     4 (702) 518-4529 phone
                                                                                       (702) 825-5872 fax
                                                                                     5
                                                                                       Robert@KernLawOffices.com
                                                                                     6 Attorney for Defendant Jennifer Acosta

                                                                                     7                             UNITED STATES DISTRICT COURT

                                                                                     8                                    DISTRICT OF NEVADA
                                                                                     9                                                   ) Case No.: 2:18-cv-01116-GMN-GWF
                                                                                         GAVIN O'NEILL,                                  )
                                        Phone: (702) 518-4529 Fax: (702) 825-5872




                                                                                    10                                                   )
601 S. 6th Street Las Vegas, NV 89101




                                                                                                             Plaintiff,                  )
                                                                                    11   vs.                                             )
                                                Robert@KernLawOffices.com




                                                                                                                                         )
                                                                                    12 JENNIFER ACOSTA; and JENPIRE                      )
         KERN LAW, LTD.




                                                                                       HOLDINGS LLC,                                     )     STIPULATION AND ORDER TO
                                                                                    13                                                   )           EXTEND DISCOVERY
                                                                                                     Defendants.                         )
                                                                                    14                                                   )
                                                                                                                                         )
                                                                                    15                                                   )
                                                                                    16

                                                                                    17          Pursuant to Local Rule 26-1(d) and (e) and Rule 26(f) of the Federal Rules of Civil
                                                                                    18 Procedure, Plaintiff GAVIN O'NEILL and Defendant JENNIFER ACOSTA, by and

                                                                                    19 through their counsel, together stipulate to extend the discovery cut-off, originally set as

                                                                                    20 February 4, 2019, in the stipulated scheduling order filed on August 14, 2018, and change

                                                                                    21 the cut-off to February 22, 2019. As it is a short change, no change of associated deadlines

                                                                                    22 is requested.

                                                                                    23          This is the first requested extension of the discovery deadline. This stipulation is
                                                                                    24 made and requested by both parties so that a deposition can be taken of Defendant Acosta.

                                                                                    25 All parties have issued written discovery, and Plaintiff's discovery has been answered, while

                                                                                    26 Defendant's discovery is not yet answered because it is not yet due. If the extension is
                                                                                                                                                            th
                                                                                    27 granted, a deposition of Defendant Acosta will be set for February 18 .

                                                                                    28


                                                                                                                                     1
Case 2:18-cv-01116-GMN-GWF Document 44 Filed 01/18/19 Page 2 of 2



 1
     Dated: 18 January 2019               KERN LAW, LTD.
 2

 3

 4
                                          /s/ Robert Kern
 5
                                By:       ROBERT KERN
 6
                                          Attorneys for Defendant Jennifer Acosta
 7

 8

 9 Dated: 18 January 2019                 DONIGER / BURROUGHS
10

11
                                          /s/ Stephen Doniger
12
                                By:       Stephen M. Doniger, Esq.
13
                                          Attorneys for Plaintiff Gavin O'Neill
14

15

16

17

18
     IT IS SO ORDERED:
19

20
     Dated: 1/22/2019
21

22
                                By:       UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                      2
